BUOYANT AUTOMATIC CLEANERS FOR SPAS AND OTHER WATER-CONTAINING VESSELS
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3, 10, and 12-15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barcelos et al. (US20160244988).
Regarding claim 3, Barcelos et al. teach an automatic cleaner (100) for a water-containing vessel, comprising (Fig. 3; Abstract): 
a. a body (151) comprising an inlet (113) and an outlet (152) (Fig. 3); 
and b. means for sensing (105), as a function of electrical conductivity of water ([0018]), whether at least a portion of the body is immersed in water ([0014; 0038]), wherein the means for sensing (105) comprises first and second conductors spaced on the body (Fig. 3).
claim 10, Barcelos et al. teach in which the body (151) further comprises a bottom surface and the first and second conductors (105) are spaced on the bottom surface (Fig. 3; see annotated Fig. 3).
Regarding claim 12, Barcelos et al. teach in which the bottom surface comprises first and second wells, the first well circumscribing the first conductor and the second well circumscribing the second conductor (105) (Fig. 3; see annotated Fig. 3).
Regarding claim 13, Barcelos et al. teach an automatic cleaner (100) comprising (Fig. 3): 
a. a body (151) comprising an inlet (113) and outlet (152) (Fig. 3); 
b. a motor (160) (Fig. 3); 
c. means for sensing (105), as a function of electrical conductivity of water, whether at least a portion of the body is immersed in water (Fig. 3; [0014]; [0018]; [0038]); 
and d. a start switch with which the means for sensing cooperates to provide power to the motor (160) when the body (151) is immersed in water (Fig. 3; [0042-0043]).  Because Barcelos et al. discloses the output of the optical sensors control operation of the robotic pool cleaner, as an example, the ability to power off cleaner when in an out-of-water condition; the optical sensors therefore are capable of controlling the operation of the robotic pool cleaner when the body is immersed in water, i.e. signal to provide power (further examples include speeding up the cleaner when little debris is detected).
Regarding claim 14, Bardelos et al. teach a method of operating an automatic cleaner (100) for a water-containing vessel, the method comprising (Fig. 3):
sensing, using first and second conductors (105) spaced on a body (151) of the automatic cleaner, a presence or absence of water to determine if the automatic cleaner (100) is immersed in water (Fig. 3; [0014]; [0038]).
Regarding claim 15, Barcelos et al. teach at least one of:


    PNG
    media_image1.png
    612
    670
    media_image1.png
    Greyscale

Barcelos et al. Fig. 3
Allowable Subject Matter
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached M-TR 6:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723